Citation Nr: 0831409	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-31 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for left ear hearing 
loss based on aggravation during service.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 15 to 
February 27, 1968.  

This appeal to the Board of Veterans' Appeals (Board) comes 
from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The left ear hearing loss claim is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  


FINDINGS OF FACT

1.  The veteran has current right ear hearing loss disability 
for VA compensation purposes.

2.  The veteran's current right ear hearing loss is unrelated 
to his period of active duty service.   


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in July 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection for right ear hearing 
loss claim; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

In addition, the July 2006 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice in July 
2006 prior to the September 2006 rating decision on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, 
there is no timing error.   

As for the duty to assist, the RO has secured the veteran's 
service treatment records (STRs), VA outpatient treatment 
records, and private medical evidence as identified and 
authorized by the veteran.  In addition, he also was afforded 
several VA examinations for an opinion as to whether his 
current hearing loss dates back to his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4)).  
Moreover, in a July 2006 statement, the veteran indicated he 
had no further evidence to provide.  Therefore, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Analysis - Right Ear Hearing Loss

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 
(citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); 
see also Hickson v. West, 12 Vet. App. 247, 252 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  
Savage, 10 Vet. App. at 495-496.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).    

Where a veteran has served for 90 days or more and certain 
chronic diseases, including sensorineural hearing loss, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Here, the veteran only served for approximately five weeks 
from January 15 to February 27, 1968.  As such, he did not 
serve for 90 days or more during a wartime or peacetime 
period, and is thus not entitled to the presumption available 
for certain chronic diseases.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  

In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran alleges that he was exposed to aircraft noise 
without hearing protection during his brief period of 
service.  He maintains that his hearing loss prior to service 
was not severe enough to prevent him from induction.  
However, he concedes that during boot camp he experienced 
difficulty hearing, resulting in his superiors striking him 
on both sides of the head, such that his hearing worsened to 
the point that he had to be discharged by a Medical 
Evaluation Board (MEB).  See October 2007 substantive appeal 
(VA Form 9) and report of July 2007 VA examiner.   

The first - and perhaps most fundamental, requirement for 
any service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, a recent July 2007 VA audiology 
examination revealed bilateral hearing loss disability 
according to the clear, established requirements of 38 C.F.R. 
§ 3.385.  Specifically, the audiogram for both ears showed 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
25
45
LEFT
50
60
65
70
75

Thus, he has hearing loss disability per 38 C.F.R. § 3.385 in 
both the right and left ears, with the left ear significantly 
worse.  Consequently, the determinative issue is whether his 
hearing loss is attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service");   see also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  And it is in this critical respect the 
veteran's right ear hearing loss claim fails.

Service treatment records (STRs) show that the veteran 
underwent a pre-induction audiology examination in August 
1967.  Here, since this pre-induction audiology examination 
is dated prior to October 31, 1967, it must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  His pre-induction 
evaluation revealed pure tone thresholds in decibels (with 
conversion to ISO units shown in parentheses), as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
---
15(20)
LEFT
20(35)
10(20)
10(20)
---
35(40)

Based on this audiogram, the pre-induction examiner noted 
pre-existing defective hearing, presumably in the left ear 
only since the audiogram does not reveal any right ear 
hearing loss per Hensley.  Since this disorder was noted upon 
enlistment in the left ear, the veteran is not entitled to 
the presumption of soundness for his left ear.  See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. 3.304(b). 

However, again, the noted results for his right ear do not 
show pre-existing hearing loss.  See, e.g., Hensley v. Brown, 
5 Vet. App. 155, 157 (1993) (threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  Thus, his hearing in 
the right ear is clearly normal at his pre-induction 
examination.  For this reason, as he did not have pre-
existing right ear hearing loss, only an analysis by way of 
direct in-service incurrence for the right ear is appropriate 
in this case.  

His DD Form 214 only states that he served as a basic Marine.  
There was no evidence of acoustic trauma in his STRs.  
However, a January 1968 STR notes that his hearing loss 
worsened bilaterally after experiencing chronic otitis media 
during his service.  He was diagnosed with conductive hearing 
loss.  

In February 1968, a MEB report indicated that the veteran had 
a history of chronic otitis media and tympanic membrane 
perforation which existed prior to service since he was 8-10 
years old.  The MEB concluded that his otitis media existed 
prior to service, but was not aggravated by service.  (The 
issue of service connection for otitis media is not currently 
on appeal).    

A February 1968 MEB audiogram for both ears showed pure tone 
thresholds, in decibels (with conversion to ISO units shown 
in parentheses since the audiogram was specifically noted to 
be in ASA units), as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40(55)
35(45)
35(45)
40(50)
30(35)
LEFT
35(50)
50(60)
40(50)
40(50)
40(50)

Notably, although these results show significant 
deterioration as to hearing in both ears than at induction, 
these results were obtained prior to cleaning the veteran's 
ears of the otitis media infection he was experiencing at 
that time, as noted in his STRs and by both the July and 
August 2007 VA examiners.   

Based on the complexity of the above evidence in his STRs, 
the RO secured two medical opinions from a VA audiology 
specialist and a VA ears, nose, and throat specialist to 
determine whether the veteran's current hearing loss was 
related to his military service.  In this vein, the competent 
evidence of record provides strong evidence against a finding 
of a nexus between the veteran's current hearing loss, 
inclusive of hearing loss in the right ear, and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The July 2007 VA audiologist opined that the veteran's in-
service hearing loss was conductive in nature, which is not 
associated with in-service noise exposure, but rather middle 
ear pathology such as otitis media.  His current right ear 
hearing loss however, was not conductive in nature, and 
therefore was not related to his in-service history of middle 
ear pathology (otitis media) with conductive hearing loss.  
On the other hand, his current left ear hearing loss was 
mixed (conductive and sensorineural), such that the examiner 
specified that an opinion as to the etiology of his left ear 
hearing loss had to be conducted by an ears, nose, and throat 
specialist such as a otolaryngologist.         

In August 2007, an opinion was secured from a VA ears, nose, 
and throat specialist.  This specialist noted that the 
veteran underwent post-service ear surgery in the late 1980s 
and in 1995.  He noted the veteran's post-service noise 
exposure as a carpenter, sometimes without hearing 
protection.  He diagnosed the veteran with right ear 
sensorineural hearing loss, similar to the diagnosis of the 
July 2007 VA examiner.  

He further opined that his current right ear sensorineural 
hearing loss was the result of a life-long chronic otitis 
media condition he has experienced throughout the years as 
well as post-service noise exposure as a carpenter, and "is 
less likely a probability caused by the results of any 
acoustic trauma or infection" during the time of the 
veteran's military service.  The examiner cited the lack of 
evidence that there was a specific incident during his 
military service that could have caused his current hearing 
loss.    

These two medical opinions were thorough, supported by 
reasons and bases, based on a review of the claims folder, 
and supported by the evidence of record.  There are no 
contrary medical opinions of record.  As a lay person, the 
veteran is not competent to allege that the conductive right 
ear hearing loss he experienced in service is related to the 
sensorineural hearing loss he has been diagnosed with now.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.     

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's right ear hearing loss 
claim, as there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  38 U.S.C.A. § 
5107(b).  


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

However, before addressing the merits of the left ear hearing 
loss claim, the Board finds that additional development of 
the evidence is required.

First, the VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

In this regard, the July 2006 VCAA letter is insufficient as 
to notifying the veteran of the types of lay or medical 
evidence not previously provided that are necessary to 
substantiate his service connection for left ear hearing loss 
based on aggravation of a disorder which pre-existed his 
military service.  In other words, it did not adequately 
discuss the first element of VCAA notice since his left ear 
hearing loss was noted upon induction.  Therefore, a remand 
to the RO is required in order to correct this deficiency.      

Second, a clarification is required from the August 2007 VA 
ear, nose, and throat specialist with regard to his etiology 
opinion for left ear hearing loss, since he did not 
specifically answer whether the veteran's pre-existing left 
ear hearing loss permanently worsened beyond its natural 
progression (i.e, was aggravated) during his brief period of 
military service.  Rather, the August 2007 VA examiner only 
provided an opinion as to whether his current left ear 
hearing loss was incurred during service.    

In this regard, for purposes of establishing service 
connection under 38 U.S.C.A. § 1110, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  
   
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  

As discussed above, STRs show that the veteran underwent a 
pre-induction audiology examination in August 1967.  His pre-
induction evaluation revealed pure tone thresholds in 
decibels (with conversion to ISO units shown in parentheses), 
as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
20(35)
10(20)
10(20)
---
35(40)

Based on this audiogram, the pre-induction examiner noted 
pre-existing defective hearing, presumably in the left ear 
only since the audiogram does not reveal any right ear 
hearing loss per Hensley.  

Also, upon pre-induction he was immediately assigned a PULHES 
"hearing and ear" profile of "2" (indicative of some 
limitations).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  And 
since his left ear hearing loss was noted at the time of his 
enlistment, he is not entitled to the presumption of 
soundness when entering service for his left ear.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board now turns to the issue of whether there was a 
permanent worsening of the veteran's pre-existing left ear 
hearing loss during service beyond its normal progression.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  According to VAOPGCPREC 3-
2003, when the condition is noted at entry, VA is not 
required to show there clearly and unmistakably was no 
aggravation of his pre-existing left ear hearing loss during 
service beyond its natural progression.  Rather, it is the 
veteran's initial burden to show a chronic (meaning 
permanent) worsening of his pre-existing hearing loss during 
service.  In other words, he may only bring a claim for 
aggravation of this pre-existing condition when the disorder 
is noted upon entry, such as the case here.  Wagner, 370 F.3d 
at 1096.

Here, there is some evidence there was an increase in left 
ear hearing loss based on the results of a MEB February 1968 
audiology report and the fact that the MEB in February 1968 
assigned him a higher number of "4" under the PULHES profile 
regarding hearing and ears, indicative of "drastic" 
assignment restrictions due to his hearing loss.  His 
assignment of the number "4" under the PULHES profile was 
an increase from the pre-induction assignment of the number 
"2," indicative of only some limitations.  

However, what is unclear is whether this increase in left ear 
hearing loss was permanent, because although these results 
show a significant decrease of hearing in his left ear when 
compared to the pre-induction results, the latter results 
were obtained prior to cleaning the veteran's ears of the 
otitis media infection he was experiencing at that time, as 
noted in his STRS and by both the July and August 2007 VA 
examiners.        

Based on the evidence above, a remand for a clarification 
opinion is required to determine whether his pre-existing 
left ear hearing loss was permanently aggravated by service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the left ear hearing loss claim is REMANDED for 
the following actions:

1.  Furnish to the veteran a corrective 
VCAA letter that includes first element 
notice-that is, information or lay or 
medical evidence not previously provided 
that is necessary to substantiate his 
claim for service connection for left ear 
hearing loss based on aggravation of a 
disorder noted to have pre-existed his 
military service.  

2.  Request that the August 2007 VA ears, 
nose, and throat specialist, if he is 
still available, provide an addendum to 
his previous etiological opinion.  If he 
is not available, the Board asks that the 
file be directed to another specialist in 
the same field for an opinion.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical history - including, 
in particular, the records of the 
treatment in question.  Another VA 
examination is not necessary in order to 
provide this opinion, unless this 
specialist deems it necessary.  

Based on the physical examination of the 
veteran and comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

>	Did the veteran's pre-existing left 
ear hearing loss which was noted 
upon induction permanently increase 
in severity during his military 
service from January 15 to February 
27, 1968? 

>	If there was a measurable increase 
in severity of his left ear hearing 
loss during his military service, is 
there clear and unmistakable 
evidence this permanent increase in 
severity was due to the natural 
progression of the disability? 

3.  Then readjudicate the left ear 
hearing loss claim in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


